Citation Nr: 1603992	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel









INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 2001 to April 2005, to include service in Kuwait and Iraq.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO, in pertinent part, granted service connection for PTSD with alcohol dependence and assigned a 50 percent evaluation therefor, effective March 25, 2009.  In May 2010, while the appeal was pending, the RO increased the rating to 70 percent, effective from the same date.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD with alcohol dependence has been more nearly approximated by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; his condition has not been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 70 percent for PTSD with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession). 

The United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements of the VCAA apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a letter sent to the Veteran in March 2009, the AOJ informed the Veteran of the information and evidence required to substantiate his claim and of his and VA's respective duties for obtaining the information and evidence.  He was also informed of the manner in which ratings and effective dates are assigned for awards of disability benefits.  No corrective action is required.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)  (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records have been obtained.  He has also been examined (in April 2009, July 2010, and March 2015).  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of his disability.  There is no suggestion on the current record that there is any other evidence outstanding.  As such, no further development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

PTSD is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 70 percent rating is warranted if the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest available rating, 100 percent, is warranted if the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, the evaluation of a disability under the provisions of 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.

(The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  The changes apply to claims, such as the Veteran's, that were certified for appeal to the Board after August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  However, GAF scores issued under DSM-IV remain evidence relevant to the evaluation of the Veteran's disability.)

Following a review of the relevant evidence in this case, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent for the Veteran's service-connected PTSD with alcohol dependence.

The Board acknowledges that the Veteran suffers serious impairment as a result of his disability.  The evidence shows, for example, that he suffers from daily recurrent thoughts of, and reexperiencing of, in-service traumas (e.g., triggered by burning smells, bumps in the road while driving, feeling as though his automobile, workplace, or parents' home might be blown up); increased arousal symptoms (e.g., a startle response to the sound of popping balloons or slamming doors); hypervigilance (e.g., walking the perimeter of the yard at home, regularly checking doors and windows, suspiciousness, feeling like everyone is staring at him, sleeping in a trench in his back yard with a gun); anxiety; and sleep impairment, with daily dreams/nightmares and night sweats, resulting in only two to four hours of sleep per night.

The evidence also shows that his condition is manifested by tearfulness when recounting in-service stressors; survivor guilt; a tendency to isolate, with neglect and impairment of relationships; emotional numbing; depressed mood; anhedonia; avoidance of thinking or talking about Iraq, or doing things that remind him of Iraq, such as watching war movies or going to the VA for help; discomfort in crowds; panic attacks ranging from weekly to more than once per week; heavy use of alcohol (reportedly, as much as four to five hours per day, up to six gallons of wine per week, or a "jug" of wine or 12-pack of beer per day); impaired judgment associated with drinking; intermittent to daily suicidal thoughts, without plan or intent; and irritability, anger, and rage, with sudden urges to act violently and intermittent homicidal ideation, without plan or intent.  He has reported being in multiple physical altercations since service, and many loud verbal altercations as well, to include at work, and has stated that he was suspended from work for three days on one occasion because of being hung over.  In addition, he has been assigned GAF scores in the range of 44 to 47; scores that are generally indicative of serious impairment in social, occupational, or school functioning.

Nevertheless, the preponderance of the evidence demonstrates that the Veteran has not suffered total occupational and social impairment as a result of his disability.  The Veteran has reported hallucinations, in terms of seeing things such as animals and people that are not there.  However, no hallucinations or delusions have been elicited on examination and, in any event, the Veteran has described the episodes as intermittent in nature.  Objectively, he has been described as alert, oriented, polite, and cooperative on examination, with good eye contact, adequate grooming, normal speech, and thoughts that are clear, spontaneous, rational, organized, and goal directed.  His memory, concentration, and insight have all been described as intact or good; no psychomotor agitation or retardation has been observed; his intellect has been described as at least average; and he has been noted to be capable of performing all activities of daily living without assistance.

It is clear from the evidence that the Veteran's relationships are severely impaired as a result of PTSD and alcohol dependence.  He has reported having distant relations with his family, marital conflict, and only infrequent contact with his closest friend.  In March 2015, a VA examiner specifically noted that the Veteran's condition was manifested by an inability to establish and maintain effective relationships.

However, the record also reflects that he held a job in security with General Dynamics for a period of about six years, from approximately 2006 to 2012; that he worked at Celebrity Theater for about six months after that; and has since been working part-time at Costco.  Significantly, although the March 2015 examiner found that the Veteran's disability was manifested by occupational and social impairment with deficiencies in most areas, he did not find that it was manifested by total occupational and social impairment.  The examiner noted that although the Veteran experiences PTSD symptoms at work, and described periods of discomfort at work due to PTSD, and a 3-day suspension from work due to tardiness resulting from drinking, he had been able to keep his job.

As noted above, a 100 percent rating requires total social and occupational impairment.  The final determination with respect to a veteran's disability results in such impairment is an adjudicatory, and not a medical, function.  That being said, the findings reflected in the March 2015 report are highly probative.  The evidence, when viewed in its totality, shows that the Veteran is seriously impaired.  However, he is nevertheless able to work.  As such, the preponderance of the evidence does not reflect total occupational impairment, as is contemplated by the criteria for a 100 percent rating under the schedular criteria, and the preponderance of the evidence is against the assignment of a rating in excess of 70 percent. 

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that the Veteran's PTSD with alcohol dependence has never been more than 70 percent disabling since the time that the underlying claim for service connection was filed.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reported symptoms are fully contemplated by the schedular rating criteria, which provide for a higher evaluation for a greater level of impairment.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with his service-connected disabilities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected PTSD and alcohol dependence.  To the contrary, the March 2015 VA examiner specifically indicated that although the Veteran experiences PTSD symptoms at work, and described periods of discomfort at work due to PTSD, he has been able to keep a job.  As such, consideration of a TDIU is not warranted.


ORDER

An initial rating in excess of 70 percent for PTSD with alcohol dependence is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


